                          Case 3:21-mc-05005 Document 1-2 Filed 03/05/21 Page 1 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Western District
                                                       __________        of Washington
                                                                  District  of __________
        In re DMCA Subpoena to Tonic Domains Corporation
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                            Tonic Domains Corporation

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See description in Exhibit A, attached thereto



  Place: Specialized Legal Services                                                     Date and Time:
           112 Bryant Street, #120
           San Francisco, CA 94103                                                                           03/26/2021 9:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
MG PREMIUM LTD                                                          , who issues or requests this subpoena, are:
Spencer D. Freeman, Freeman Law Firm, Inc., 1107 1/2 Tacoma Ave. S., Tacoma, WA 98409; 253-383-4500

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 3:21-mc-05005 Document 1-2 Filed 03/05/21 Page 2 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                           Case 3:21-mc-05005 Document 1-2 Filed 03/05/21 Page 3 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                   Case 3:21-mc-05005 Document 1-2 Filed 03/05/21 Page 4 of 7




                                               Exhibit A

                                      DOCUMENTS TO BE PRODUCED

        For the period January 1, 2016 through the present, produce all documents1 and account records
        that identify the person(s) or entities that caused the infringement of the material described in the
        attached Exhibit B DMCA notifications to the DMCA Agent for Tonic Domains Corporation,
        and/or who unlawfully uploaded MG Premium Ltd’s copyrighted works at the URLs listed in the
        notifications, including but not limited to identification by names, email addresses, IP addresses,
        user history, posting history, physical addresses, telephone numbers, and any other identifying
        information.




1
  Definitions. The term "document" as used herein, means any and all materials falling within subparagraphs (1)
through (4) of Rule 1001, Federal Rules of Evidence, including without limitation computer logs, summaries, account
records, invoices, receipts, spreadsheets, charts, reports, agreements, correspondence, facsimile messages, electronic
mail, memoranda, notes, data, notations, reports and records of any communications (including telephone or other
conversations, interviews, conferences or committee or other meetings), letters, affidavits, statements, plans,
specifications, contracts, licenses, photographs, objects, tangible things, journals, books or other records of accounts,
summaries of accounts, balance sheets, income statements, bills, lists, tabulations, graphs, recordings, computer
records and all other records kept by electronic, photographic or mechanical means, and things similar to any of the
foregoing, however denominated.

DMCA Subpoena - 4
   Case 3:21-mc-05005 Document 1-2 Filed 03/05/21 Page 5 of 7




                      Exhibit B
 Copies of Notifications Issued Pursuant to
           17 U.S.C. § 512(c)(3) to
        Registered DMCA Agent for
Service Provider Tonic Domains Corporation
                   Case 3:21-mc-05005 Document 1-2 Filed 03/05/21 Page 6 of 7


Jason Tucker

From:                           Jason Tucker
Sent:                           Friday, February 19, 2021 10:28 AM
To:                             hostmaster@tonic.to
Cc:
Subject:                        DMCA Takedown Notice for Copyright Infringement - Mindgeek



via Email:

RE: DMCA Takedown Notice for Copyright Infringement – Mindgeek

Dear Copyright Agent,

I, Jason Tucker, hereby declare under penalty of perjury under the laws of the United States of America that to
the best of my knowledge and belief the following is true and correct and I have the authority to act on behalf of
the owner of the copyrights involved.

I have a good faith belief that the use of materials identified below is not authorized by the Owner and therefore
infringes on its rights pursuant to copyright law. Pursuant to this notification, you should immediately take steps
to locate and remove and/or disable access to the content that is on your system.

If you are a service provider, you may otherwise be liable for copyright infringement if, upon obtaining
knowledge or awareness of infringing material being stored upon your network, you do not act expeditiously to
remove, or disable access to, the material.

My contact information is as follows:
MG Premium Ltd.
c/o: Battleship Stance, Inc. - Jason Tucker
Address:                                    Phoenix, AZ 85016 USA
Email:

Location of original works owned by and registered to MG Premium Ltd: https://www.pornhubpremium.com/

This correspondence and all of its contents is without prejudice to MG Premium Ltd. or any of their affiliated
company's rights and remedies, all of which are expressly reserved.

Sincerely,

s/Jason Tucker

Jason Tucker
Agent for MG Premium Ltd.; MG Limited Cyprus; MG Content DP Ltd; MG Content RK Limited; MG
Freesites Ltd


Links to Infringing Material that we request be REMOVED:
https://goodporn.to/videos/9162/brazzers-live-10-ruff-n-tuff-02-10-2011/
https://goodporn.to/videos/9192/brazzers-live-34-bigger-blonder-03-20-2013/
                                                         1
                            Case 3:21-mc-05005 Document 1-2 Filed 03/05/21 Page 7 of 7

https://goodporn.to/videos/9197/brazzers-live-35-veronica-s-fantasy-04-30-2013/
https://goodporn.to/videos/9189/brazzers-live-31-ho-ho-hoes-12-13-2012/
https://en.xtapes.to/36238/sand-and-sweat-part-2-alexis-fawx/
https://en.xtapes.to/36238/sand-and-sweat-part-1-alexis-fawx-olive-glass/
https://en.xtapes.to/36238/alone-with-bfs-pervy-roommate-adria-rae-keiran-lee/
https://letsjerk.to/alena-croft-scott-nails-anal-stretching-in-the-shower/
https://letsjerk.to/danny-d-emily-blake-bump-in-the-night/
https://letsjerk.to/dirty-and-clean-in-college-bailey-brook/
https://letsjerk.to/jimena-puts-on-a-show-jimena-lago/
https://letsjerk.to/post-workout-smoothie-ashly-anderson/
https://letsjerk.to/preppies-in-pantyhose-part-1-ariana-marie-chanel-preston/
https://letsjerk.to/katy-jayne-a-very-happy-ending/
https://www.freeomovie.to/busty-latin-beauties/
https://gaypornhdfree.to/2021/02/harvey-ryan-ryan-bones-harvey-sid/
https://gaypornhdfree.to/2020/03/jonas-jackson-leander-real-men-wear-kilts-bareback/
https://gaypornhdfree.to/2021/02/alex-mecum-colton-grey-jeremy-spreadums/
https://yespornplease.to/en4/v/74695
https://yespornplease.to/en4/v/85906
https://yespornplease.to/en4/v/88197




Jason Tucker
SKYPE:
Twitter: @IntelPropHQ

The email you have received from this company and individual and any file attachments(s) are confidential and intended solely for use by the identified recipient(s). If
you received this message in error, please notify the sender and delete the message and any copies completely from your computer. Distribution or copying of this
communication, in whole or in part, by any unauthorized recipient is prohibited and may subject you to liability. All rights reserved.




      M




                  Virus-free. www.avg.com
          m
              m




                                                                                   2
